Exhibit 10.12

 

RELEASE

 

June 28, 2004

 

The Thomson Corporation

290 Harbor Drive

Stamford, Connecticut, 06902-7441

 

Ladies and Gentlemen:

 

Reference is made to that certain Agreement and Plan of Merger, dated as of June
28, 2004 (as it may be amended or supplemented from time to time, the “Merger
Agreement”), among The Thomson Corporation, a Delaware corporation (“Parent”),
Thyme Corporation, a Delaware corporation and a Subsidiary of Parent, and
Information Holdings Inc., a Delaware corporation (the “Company”).  Capitalized
terms used in this Release and not otherwise defined shall have the meanings
ascribed to them in the Merger Agreement.

 

In order to induce Parent to enter into and consummate the Merger and the other
transactions contemplated by the Merger Agreement, and as a condition to
consummating the Merger and the other transactions contemplated thereby, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned, intending to be legally bound, hereby
covenants and agrees as follows:

 

1.             Release.  Notwithstanding anything to the contrary in Section 6.8
of the Merger Agreement, the undersigned on behalf of himself and his
successors, assigns and Affiliates, with respect to each and every Claim (as
defined below) that the undersigned (or any of such Persons) may have had prior
to, or may at or following the Effective Time have, against any of the Releasees
(as defined below) (A) effective as of the Effective Time, irrevocably,
unconditionally and completely releases, acquits and forever discharges each of
the Releasees from any such Claim, and irrevocably, unconditionally and
completely waives and relinquishes such Claim and (B) effective as of the date
hereof, covenants not to sue or make any kind of demand or provide any kind of
notice or undertaking with respect to any such Claim.  “Releasees” means (A)
Parent; (B) the Company; (C) each Subsidiary of the Company, (D) each Affiliate
of Parent and, after the Effective Time, of the Company; and (E) the successors,
assigns and past, present and future directors, officers, agents, attorneys and
representatives of the respective entities identified or otherwise referred to
in clauses (A) through (D) of this definition.  “Claim” means any dispute,
claim, suit, right, damages, judgments, expenses, affirmative defenses, actions
and causes of action of every kind and nature, in law, equity or otherwise, that
relates to the matters set forth on Schedule I attached hereto, whether brought
pursuant to common law, statute, agreement, any insurance policy held by the
Company or any of its Subsidiaries, the Certificate of Incorporation, Bylaws or
similar organizational documents of the Company or any of its Subsidiaries, the
DGCL or otherwise.  The undersigned acknowledges that the releases set forth in
this paragraph have provided a material inducement to Parent’s willingness to
enter into the Merger Agreement and without such releases Parent would not have
been willing to enter into the Merger Agreement, which agreement provides to the
undersigned substantial benefit and

 

--------------------------------------------------------------------------------


 

accordingly the undersigned willingly grants this release in consideration
therefor and for other good and valuable consideration, receipt of which is
hereby acknowledged.

 

2.             Miscellaneous.   Sections 5.3 through 5.11 and 5.14 through 5.16
of the Voting and Proxy Agreement dated the date hereof, among Parent and
certain stockholders of the Company (the “Voting Agreement”), are incorporated
by reference herein, with, solely for purposes of this Release, (i) the term
“parties” in such provisions meaning Parent and the undersigned, (ii) the term
“Stockholder” in such provisions meaning the undersigned, and (iii) the address
and facsimile number of the undersigned set forth on the signature page hereto
being the address and facsimile number of the Stockholder referred to in Section
5.4 of the Voting Agreement.

 

 

Very truly yours,

 

 

 

 

 

 

 

/s/ Michael Danziger

 

 

Name:

Michael Danziger

 

Address:

7 Pollack Drive

 

 

Malboro, NJ 07746

 

Facsimile No.:

(732) 536-7285

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

The Thomson Corporation

 

 

 

By:

/s/ Darren Pocsik

 

 

Name: Darren Pocsik

 

Title: General Counsel,
Thomson Scientific & Healthcare

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I

 

1.  Venturetek, L.P. v. Rand Publishing Co., et al, Index No. 605046/98 (Sup.
Ct. N.Y. Cty.), including all appeals and related proceedings.

 

2.  Venturetek, L.P. v. Information Holdings Inc., Index No. 604416/02 (Sup. Ct.
N.Y. Cty.), including all appeals and related proceedings.

 

3.  All Claims related to or arising from the foregoing litigations or
proceedings.

 

4.  All Claims related to or arising from the facts alleged in the foregoing
litigations or proceedings, or substantially similar facts.

 

3

--------------------------------------------------------------------------------